It appears that the defendant is not currently incarcerated or under parole supervision. All efforts by assigned appellate counsel to locate the defendant have been unsuccessful. Furthermore, the defendant, who was provided with the name and address of his assigned attorney, has not contacted the attorney in nearly three years. The defendant has thus demon*372strated a lack of interest in the appeal. Accordingly, the appeal is dismissed. Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.